DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… transforming synchronization signal blocks to a beam index given the number of cycled beams and associating beams with the number of random access channel occasions of the random access channel occasion group;
 	identifying a random access channel occasion group associated with the beam index;
 	selecting at least one preamble associated with the beam index in the random access channel occasion group; and
 	transmitting the at least one preamble within each of the number of random access channel occasions of the random access channel occasion group to perform a random access channel procedure.… in combination with other limitations recited as specified in claims 1, 10, 19.

 	The first closest prior art Zhang et al (USPN 2019/0268947) discloses a system and method for a UE to select a PRACH resource opportunity for performing random access channel based on received SSBs. However, Zhang fails to disclose or render obvious the above italic as claimed.

 	The second closest prior art Peisa et al (USPN 2020/0107235) discloses a system and method of a UE performing random access based on a selected beam based on a configuration of beam quality and timing.  However, Peisa fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Islam et al (WO 2018031852 A1) discloses a system and method for a UE to perform random access based on identified DL beam. However, Islam fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469